Per Curiam,
At the close of the plaintiff’s evidence in this case the defendant’s counsel moved for and obtained a compulsory nonsuit which the plaintiff’s counsel moved the court to take off. Upon due consideration of the plaintiff’s motion the court refused to take off the nonsuit, and an appeal was taken to this court. On a careful examination of the evidence submitted by *387the plaintiff, we are convinced that he failed to establish his claim against the defendant, and that the court committed no error in granting the nonsuit or in refusing to take it off.
We therefore rest our affirmance of the nonsuit on the opinion of the learned court below, overruling the motion to strike it off. Judgment affirmed.